EXHIBIT 10.1

 

 

OVERLAND STORAGE, INC.

 

2003 EQUITY INCENTIVE PLAN

 

(AS ADOPTED EFFECTIVE NOVEMBER 17, 2003 AND

AMENDED EFFECTIVE NOVEMBER 15, 2004)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

INTRODUCTION

 

 

 

 

 

ARTICLE 2

 

ADMINISTRATION

 

2.1

 

Committee Composition

 

2.2

 

Committee Responsibilities

 

2.3

 

Committee for Non-Officer Grants

 

2.4

 

Scope of Discretion

 

2.5

 

Rules of Interpretation

 

2.6

 

Unfunded Plan

 

 

 

 

 

ARTICLE 3

 

SHARES AVAILABLE FOR GRANTS

 

3.1

 

Basic Limitation

 

3.2

 

Dividend Equivalents

 

3.3

 

Additional Shares

 

 

 

 

 

ARTICLE 4

 

ELIGIBILITY

 

4.1

 

Incentive Stock Options

 

4.2

 

Other Grants

 

4.3

 

Section 162(m) Limitation

 

 

 

 

 

ARTICLE 5

 

OPTIONS

 

5.1

 

Stock Option Agreement

 

5.2

 

Number of Shares

 

5.3

 

Exercise Price

 

5.4

 

Exercisability and Term

 

5.5

 

Effect of Change in Control

 

5.6

 

Nonassignability of Options

 

5.7

 

Substitute Options

 

5.8

 

Limitation on ISOs

 

 

 

 

 

ARTICLE 6

 

PAYMENT FOR OPTION SHARES

 

6.1

 

General Rule

 

6.2

 

Exercise/Sale

 

6.3

 

Other Forms of Payment

 

 

 

 

 

ARTICLE 7

 

AUTOMATIC OPTION GRANTS TO OUTSIDE DIRECTORS

 

7.1

 

Annual Grants

 

7.2

 

Initial Grants

 

7.3

 

Replenishment Grants

 

7.4

 

Accelerated Exercisability

 

7.5

 

Exercise Price

 

7.6

 

Term

 

 

 

 

 

ARTICLE 8

 

STOCK APPRECIATION RIGHTS

 

8.1

 

SAR Agreement

 

8.2

 

Number of Shares

 

8.3

 

Exercise Price

 

8.4

 

Exercisability and Term

 

8.5

 

Effect of Change in Control

 

8.6

 

Exercise of SARs

 

 

i

--------------------------------------------------------------------------------


 

8.7

 

Nonassignability of SARs

 

8.8

 

Substitute SARs

 

 

 

 

 

ARTICLE 9

 

RESTRICTED SHARES

 

9.1

 

Restricted Stock Agreement

 

9.2

 

Payment for Awards

 

9.3

 

Vesting Conditions

 

9.4

 

Voting and Dividend Rights

 

9.5

 

Nonassignability of Restricted Shares

 

9.6

 

Substitute Restricted Shares

 

 

 

 

 

ARTICLE 10

 

STOCK UNITS

 

10.1

 

Stock Unit Agreement

 

10.2

 

Payment for Awards

 

10.3

 

Vesting Conditions

 

10.4

 

Voting and Dividend Rights

 

10.5

 

Form and Time of Settlement of Stock Units

 

10.6

 

Death of Recipient

 

10.7

 

Creditors’ Rights

 

10.8

 

Nonassignability of Stock Units

 

10.9

 

Substitute Stock Unit

 

 

 

 

 

ARTICLE 11

 

PROTECTION AGAINST DILUTION

 

11.1

 

Adjustments

 

11.2

 

Dissolution or Liquidation

 

11.3

 

Reorganizations

 

 

 

 

 

ARTICLE 12

 

DEFERRAL OF AWARDS

 

 

 

 

 

ARTICLE 13

 

AWARDS UNDER OTHER PLANS

 

 

 

 

 

ARTICLE 14

 

PAYMENT OF DIRECTORS’ FEES IN SECURITIES

 

14.1

 

Effective Date

 

14.2

 

Elections to Receive NSOs, Restricted Shares or Stock Units

 

14.3

 

Number and Terms of NSOs, Restricted Shares or Stock Units

 

 

 

 

 

ARTICLE 15

 

LIMITATION ON RIGHTS

 

15.1

 

Retention Rights

 

15.2

 

Shareholders’ Rights

 

15.3

 

Regulatory Requirements

 

 

 

 

 

ARTICLE 16

 

WITHHOLDING TAXES

 

16.1

 

General

 

16.2

 

Share Withholding

 

 

 

 

 

ARTICLE 17

 

FUTURE OF THE PLAN

 

17.1

 

Term of the Plan

 

17.2

 

Amendment or Termination

 

 

 

 

 

ARTICLE 18

 

LIMITATION ON PAYMENTS

 

18.1

 

Scope of Limitation

 

18.2

 

Basic Rule

 

18.3

 

Reduction of Payments

 

18.4

 

Overpayments and Underpayments

 

18.5

 

Related Corporations

 

 

ii

 

--------------------------------------------------------------------------------


 

ARTICLE 19

 

DEFINITIONS

 

 

 

 

 

ARTICLE 20

 

EXECUTION

 

 

iii

 

--------------------------------------------------------------------------------


 

Overland Storage, Inc.

 

2003 Equity Incentive Plan

 

 

ARTICLE 1.                    INTRODUCTION.

 

The Board adopted the Plan effective as of the Effective Date.  The purpose of
the Plan is to promote the long-term success of the Company and the creation of
shareholder value by (a) encouraging Employees, Outside Directors and
Consultants to focus on critical long-range objectives, (b) encouraging the
attraction and retention of Employees, Outside Directors and Consultants with
exceptional qualifications and (c) linking Employees, Outside Directors and
Consultants directly to shareholder interests through increased stock
ownership.  The Plan seeks to achieve this purpose by providing for Awards in
the form of Restricted Shares, Stock Units, Options (which may constitute
incentive stock options or nonstatutory stock options) or stock appreciation
rights.

 

The Plan shall be governed by, and construed in accordance with, the laws of the
State of California (except its choice-of-law provisions).

 

ARTICLE 2.                    ADMINISTRATION.

 

2.1                                 Committee Composition.  The Committee shall
administer the Plan.  The Committee shall consist exclusively of two or more
directors of the Company, who shall be appointed by the Board.  In addition, the
composition of the Committee shall satisfy:

 

(a)                                  Such requirements as the Securities and
Exchange Commission may establish for administrators acting under plans intended
to qualify for exemption under Rule 16b-3 (or its successor) under the Exchange
Act; and

 

(b)                                 Such requirements as the Internal Revenue
Service may establish for outside directors acting under plans intended to
qualify for exemption under section 162(m)(4)(C) of the Code.

 

2.2                                 Committee Responsibilities.  The Committee
shall (a) select the Employees, Outside Directors and Consultants who are to
receive Awards under the Plan, (b) determine the type, number, vesting
requirements and other features and conditions of such Awards, (c) interpret the
Plan and (d) make all other decisions relating to the operation of the Plan. 
The Committee may adopt such rules or guidelines as it deems appropriate to
implement the Plan.

 

2.3                                 Committee for Non-Officer Grants.  The Board
may also appoint a secondary committee of the Board, which shall be composed of
two or more directors of the Company who need not satisfy the requirements of
Section 2.1.  Such secondary committee may administer the Plan with respect to
Employees and Consultants who are not Officers or Directors of the Company, may
grant Awards under the Plan to such Employees and Consultants and may determine
all features and conditions of such Awards.  Within the limitations of this
Section 2.3, any reference in the Plan to the Committee shall include such
secondary committee.

 

2.4                                 Scope of Discretion.  On all matters for
which the Plan confers the authority, right or power on the Board, the
Committee, or a secondary committee to make decisions, that body may make those
decisions in its sole and absolute discretion.  Those decisions will be final,
binding and conclusive.  In making its decisions, the Board, Committee or
secondary committee need not treat all persons eligible to receive Awards, all
Participants, or all Awards the same way.  Notwithstanding anything herein to
the contrary, and except as provided in Section 17.2, the discretion of the
Board, Committee or secondary committee is subject to the specific provisions
and specific limitations of the Plan, as well as all rights conferred on
specific Participants by Award agreements and other agreements entered into
pursuant to the Plan.

 

1

--------------------------------------------------------------------------------


 

2.5                                 Rules of Interpretation.  Any reference to a
“Section” or “Article,” without more, is to a Section or Article of the Plan. 
Captions and titles are used for convenience in the Plan and shall not, by
themselves, determine the meaning of the Plan.  Except when otherwise indicated
by the context, the singular includes the plural and vice versa.  Any reference
to a statute is also a reference to the applicable rules and regulations adopted
under that statute.  Any reference to a statute, rule or regulation, or to a
section of a statute, rule or regulation, is a reference to that statute, rule,
regulation, or section as amended from time to time, both before and after the
Effective Date and including any successor provisions.

 

2.6                                 Unfunded Plan.  The Plan shall be unfunded. 
Although bookkeeping accounts may be established with respect to Participants,
any such accounts will be used merely as a convenience.  The Company shall not
be required to segregate any assets on account of the Plan, the grant of Awards,
or the issuance of Common Shares.  The Company and the Committee shall not be
deemed to be a trustee of stock or cash to be awarded under the Plan.  Any
obligations of the Company to any Participant shall be based solely upon
contracts entered into under the Plan.  No such obligations shall be deemed to
be secured by any pledge or other encumbrance on any assets of the Company. 
Neither the Company nor the Committee shall be required to give any security or
bond for the performance of any such obligations.

 

ARTICLE 3.                    SHARES AVAILABLE FOR GRANTS.

 

3.1                                 Basic Limitation.  Common Shares issued
pursuant to the Plan shall be authorized but unissued shares.  The number of
Common Shares initially reserved for issuance over the term of the Plan shall
not exceed 4,727,827 Common Shares.  Such reserve shall consist of (i) the
number of Common Shares available for issuance, as of the Effective Date, under
the Prior Plans, plus (ii) those Common Shares issued under the Prior Plans that
are forfeited or repurchased at original cost by the Company after the Effective
Date, or that are issuable upon exercise of options granted pursuant to the
Prior Plans that expire or become unexercisable for any reason without having
been exercised in full after the Effective Date, plus (iii) an additional
increase of 400,000 Common Shares approved by the Company’s shareholders on the
Effective Date, plus (iv) an additional increase of 1,000,000 Common Shares
approved by the Company’s shareholders on or about November 15, 2004.  Subject
to Section 3.3, any Common Shares to which Options or SARs pertain shall be
counted against the reserve as one (1) Common Share for every one (1) Common
Share subject to such Awards.  Subject to Section 3.3 and Article 13, any Common
Shares to which Restricted Shares or Stock Units pertain shall be counted
against the reserve as two (2) Common Shares for every one (1) Common Share
subject to such Awards.  The maximum aggregate number of Common Shares that may
be issued under the Plan through ISOs is 4,727,827.  The limitations of this
Section 3.1 shall be subject to adjustment pursuant to Article 11.  The number
of Common Shares that are subject to Awards outstanding at any time under the
Plan shall not exceed the number of Common Shares which then remain available
for issuance under the Plan.  The Company, during the term of the Plan, shall at
all times reserve and keep available sufficient shares to satisfy the
requirements of the Plan.

 

3.2                                 Dividend Equivalents.  Any dividend
equivalents paid or credited under the Plan shall not be applied against the
number of Common Shares available for Awards.

 

3.3                                 Additional Shares.   If Common Shares issued
upon the exercise of Options are forfeited, then such Common Shares shall again
become available for Awards under the Plan.  If Restricted Shares are forfeited,
then such Common Shares (multiplied by 2) shall again become available for
Awards under the Plan.  If Options or SARs are forfeited or terminate for any
other reason before being exercised, then the corresponding Common Shares shall
again become available for Awards under the Plan.  Subject to Article 13, if
Stock Units are forfeited or terminate for any other reason before being
exercised, then the corresponding Common Shares (multiplied by 2 to the extent
the reserve under Section 3.1 was depleted on a 2-for-1 basis with respect to
such Stock Units) shall again become available for Awards under the Plan. 
Subject to Article 13, if Stock Units are settled, then only the number of
Common Shares (if any) actually issued in settlement of such Stock Units
(multiplied by 2 to the extent the reserve under Section 3.1 was depleted on a
2-for-1 basis with respect to such Stock Units) shall reduce the number
available under Section 3.1 and the balance shall again become available for
Awards under the Plan.  If SARs are exercised, then only the number of Common
Shares (if any) actually issued in settlement of such SARs shall reduce the
number available under Section 3.1 and the balance shall again become available
for Awards under the Plan.  The foregoing notwithstanding, the aggregate number
of Common Shares that may be issued under the Plan upon the exercise of ISOs
shall not be increased when Restricted Shares or other

 

2

--------------------------------------------------------------------------------


 

Common Shares are forfeited.  The provisions of this Section 3.3 shall be
subject to adjustment pursuant to Article 11.

 

ARTICLE 4.                    ELIGIBILITY.

 

4.1                                 Incentive Stock Options.  Only Employees who
are common-law employees of the Company, a Parent or a Subsidiary shall be
eligible for the grant of ISOs.

 

4.2                                 Other Grants.  Employees, Outside Directors
and Consultants, including prospective Employees, Directors and Consultants
conditioned on the beginning of their Service, shall be eligible for the grant
of Restricted Shares, Stock Units, NSOs or SARs.

 

4.3                                 Section 162(m) Limitation.

 

(a)                                  Options And SARs.  Subject to the
provisions of this section 4.3, for so long as the Company is a “publicly held
corporation” within the meaning of Section 162(m) of the Code:  (i) no Employee
may be granted one or more SARs and Options within any fiscal year of the
Company under the Plan to purchase more than 400,000 Common Shares under Options
or to receive compensation calculated with reference to more than that number of
Common Shares under SARs, subject to adjustment pursuant to Article 11.  If an
Option or SAR is cancelled without being exercised, that cancelled Option or SAR
shall continue to be counted against the limit on Awards that may be granted to
any individual under this Section 4.3.

 

(b)                                 Cash Awards And Stock Awards.  Any Award
intended as “qualified performance-based compensation” within the meaning of
section 162(m) of the Code must vest or become exercisable contingent on the
achievement of one or more Objectively Determinable Performance Conditions.  The
Committee shall have the discretion to determine the time and manner of
compliance with section 162(m) of the Code.

 

ARTICLE 5.                    OPTIONS.

 

5.1                                 Stock Option Agreement.  Each grant of an
Option under the Plan shall be evidenced by a Stock Option Agreement between the
Optionee and the Company.  Such Option shall be subject to all applicable terms
of the Plan and may be subject to any other terms that are not inconsistent with
the Plan.  The Stock Option Agreement shall specify whether the Option is an ISO
or an NSO.  The provisions of the various Stock Option Agreements entered into
under the Plan need not be identical.  Options may be granted in consideration
of a reduction in the Optionee’s other compensation.

 

5.2                                 Number of Shares.  Each Stock Option
Agreement shall specify the number of Common Shares subject to the Option and
shall provide for the adjustment of such number in accordance with Article 11.

 

5.3                                 Exercise Price.  Each Stock Option Agreement
shall specify the Exercise Price; provided that the Exercise Price under an
Option shall in no event be less than 100% of the Fair Market Value of a Common
Share on the date of grant (and shall not be less than 110% of the Fair Market
Value for an ISO granted to a Ten Percent Shareholder).

 

5.4                                 Exercisability and Term.  Each Stock Option
Agreement shall specify the date or event when all or any installment of the
Option is to become exercisable.  The Stock Option Agreement shall also specify
the term of the Option; provided that the term of an ISO shall in no event
exceed 10 years from the date of grant (and shall not exceed 5 years from the
date of grant for a Ten Percent Shareholder).  If an Optionee changes status
from an Employee to a Consultant or Outside Director, that Optionee’s ISOs
become NSOs if not exercised within the three-month period beginning with the
Optionee’s termination of Service as an Employee for any reason other than the
Optionee’s death or disability (as defined in Section 22(e) of the Code).  An
ISO shall be treated as an NSO if it remains exercisable after, and is not
exercised within, the three-month period described above.  If an Optionee’s
Service terminates due to disability, any ISO held by such Optionee shall be
treated as an NSO if it remains exercisable after, and is not exercised within,
one year after termination of the Optionee’s Service.  A Stock Option

 

3

--------------------------------------------------------------------------------


 

Agreement may provide for accelerated exercisability in the event of the
Optionee’s death, disability or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s Service.  Options may be awarded in combination with SARs, and such
an Award may provide that the Options will not be exercisable unless the related
SARs are forfeited.  No Option granted to an individual who is subject to the
overtime pay provisions of the Fair Labor Standards Act may be exercised before
the expiration of six months after the Grant Date.

 

5.5                                 Effect of Change in Control.  The Committee
may determine, at the time of granting an Option or thereafter, that such Option
shall become exercisable as to all or part of the Common Shares subject to such
Option in the event that a Change in Control occurs with respect to the Company
or in the event that the Optionee is subject to an Involuntary Termination after
a Change in Control.  However, in the case of an ISO, the acceleration of
exercisability shall not occur without the Optionee’s written consent.  In
addition, acceleration of exercisability may be required under Section 11.3.

 

5.6                                 Nonassignability of Options.  Except as
determined by the Committee, no Option shall be assignable or otherwise
transferable by the Participant except by will or by the laws of descent and
distribution.  However, Options may be transferred and exercised in accordance
with a Domestic Relations Order and may be exercised by a guardian or
conservator appointed to act for the Participant.  No rights under an ISO may be
transferred by the Participant, other than to a trust where under section 671 of
the Code and other Applicable Law the Participant is considered the sole
beneficial owner of the option while it is held in trust, or by will or the laws
of descent and distribution.  The Company’s compliance with a Domestic Relations
Order, or the exercise of an ISO by a guardian or conservator appointed to act
for the Participant, shall not violate this Section 5.6.

 

5.7                                 Substitute Options.  The Board may cause the
Company to grant Substitute Options in connection with the acquisition by the
Company or a Parent, Subsidiary or Affiliate of equity securities of any entity
(including by merger, tender offer, or other similar transaction) or of all or a
portion of the assets of any entity.  Any such substitution shall be effective
on the effective date of the acquisition.  Substitute Options may be NSOs or
ISOs.  Unless and to the extent specified otherwise by the Board, Substitute
Options shall have the same terms and conditions as the options they replace,
except that (subject to the provisions of Article 11) Substitute Options shall
be Options to purchase Common Shares rather than equity securities of the
granting entity and shall have an Exercise Price adjusted appropriately, as
determined by the Board.

 

5.8                                 Limitation on ISOs.  Options intended to be
ISOs that are granted to any single Optionee under all incentive stock option
plans of the Company and its Parents or Subsidiaries, including ISOs granted
under the Plan, may not vest at a rate of more than $100,000 in Fair Market
Value of stock (measured on the grant dates of the options) during any calendar
year.  For this purpose, an Option vests with respect to a given Common Share
the first time its holder may purchase that Common Share, notwithstanding any
right of the Company to repurchase that Common Share.  Unless the administrator
of that option plan specifies otherwise in the related agreement governing the
option, this vesting limitation shall be applied by, to the extent necessary to
satisfy this $100,000 rule, treating certain stock options that were intended to
be ISOs as NSOs.  The stock options or portions of stock options to be
reclassified as NSOs are those with the highest option prices, whether granted
under the Plan or any other equity compensation plan of the Company or any
Parent, Subsidiary or Affiliate that permits that treatment.  This Section 5.8
shall not cause an ISO to vest before its original vesting date or cause an ISO
that has already vested to cease to be vested.

 

ARTICLE 6.                    PAYMENT FOR OPTION SHARES.

 

6.1                                 General Rule.  The entire Exercise Price of
Common Shares issued upon exercise of Options shall be payable in cash or cash
equivalents denominated in U.S. dollars (except as specified by the Committee
for non-U.S. Employees or non-U.S. sub-plans) at the time when such Common
Shares are purchased, except as follows:

 

(a)                                  In the case of an ISO granted under the
Plan, payment shall be made only pursuant to the express provisions of the
applicable Stock Option Agreement.  The Stock Option Agreement may specify that
payment may be made in any form(s) described in this Article 6.

 

4

--------------------------------------------------------------------------------


 

(b)                                 In the case of an NSO, the Committee may at
any time accept payment in any form(s) described in this Article 6.

 

6.2                                 Exercise/Sale.  To the extent that this
Section 6.2 is applicable, all or any part of the Exercise Price and any
withholding taxes may be paid by delivering (on a form prescribed by the
Company) an irrevocable direction to a securities broker approved by the Company
to sell all or part of the Common Shares being purchased under the Plan and to
deliver all or part of the sales proceeds to the Company; provided that to the
extent the Company would be deemed to extend or arrange for the extension of
credit in the form of a personal loan to an Optionee under the foregoing
procedure, no Officer or Director may use the foregoing procedure to pay the
Exercise Price.

 

6.3                                 Other Forms of Payment.  To the extent that
this Section 6.3 is applicable, all or any part of the Exercise Price and any
withholding taxes may be paid in any other form that is consistent with
applicable laws, regulations and rules.

 

ARTICLE 7.                    AUTOMATIC OPTION GRANTS TO OUTSIDE DIRECTORS.

 

7.1                                 Annual Grants.  Upon the conclusion of each
regular annual meeting of the Company’s shareholders held in the year 2003 or
thereafter, each Outside Director who will continue serving as a member of the
Board thereafter shall receive an NSO covering 18,000 Common Shares, except that
such NSO shall not be granted in a calendar year in which the same Outside
Director holds a nonqualified stock option issued with respect to Board Service
under a Prior Plan which is not fully vested upon the date of such annual
meeting.  NSOs granted under this Section 7.1 shall become exercisable in twelve
(12) equal monthly installments over the twelve-month period commencing on the
first monthly anniversary of the date of grant, with the last vesting date being
the first annual anniversary of the date of grant, subject to continuing
Service.  An Outside Director who previously was an Employee shall be eligible
to receive grants under this Section 7.1.

 

7.2                                 Initial Grants.  Each Outside Director who
first becomes a member of the Board after the Effective Date shall receive a
one-time grant of an NSO covering the number of Common Shares determined by
multiplying 1,500 by the whole number of months remaining until the next regular
annual meeting of the Company’s shareholders, giving credit for any partial
month.  Such NSO shall be granted on the date when such Outside Director first
joins the Board and shall become exercisable in equal monthly installments
commencing on the first monthly anniversary of the date of grant and ending on
the date of such next annual meeting, with the last vesting date being the date
of such next annual meeting, subject to continuing Service.  An Outside Director
who previously was an Employee shall be eligible to receive a grant under this
Section 7.2.

 

7.3                                 Replenishment Grants.  Each Outside Director
who currently holds any nonqualified stock option issued with respect to Board
Service under a Prior Plan which was not fully vested upon the date of a regular
annual meeting of the Company’s shareholders held in the year 2003 or
thereafter, shall upon the date that all such nonqualified options become fully
vested, receive a one-time grant of an NSO covering the number of Common Shares
determined by multiplying 1,500 by the whole number of months remaining until
the next regular annual meeting of the Company’s shareholders, giving credit for
any partial month.  Such NSO shall become exercisable in equal monthly
installments commencing on the first monthly anniversary of the date of grant
and ending on the date of such next annual meeting, with the last vesting date
being the date of such next annual meeting, subject to continuing Service.  An
Outside Director who previously was an Employee shall be eligible to receive a
grant under this Section 7.3.

 

7.4                                 Accelerated Exercisability.  All NSOs
granted to an Outside Director under this Article 7 shall also become
exercisable in full in the event that:

 

(a)                                  Such Outside Director’s Service terminates
because of death or total and permanent disability; or

 

(b)                                 The Company is subject to a Change in
Control before such Outside Director’s Service terminates.

 

5

--------------------------------------------------------------------------------


 

Acceleration of exercisability may also be required by Section 11.3.

 

7.5                                 Exercise Price.  The Exercise Price under
all NSOs granted to an Outside Director under this Article 7 shall be equal to
100% of the Fair Market Value of a Common Share on the date of grant, payable in
one of the forms described in Sections 6.1, 6.2 and 6.3.

 

7.6                                 Term.  All NSOs granted to an Outside
Director under this Article 7 shall terminate on the earliest of (a) the 10th
anniversary of the date of grant, (b) the date three (3) months after the
termination of such Outside Director’s Service for any reason other than death
or total and permanent disability or (c) the date twelve (12) months after the
termination of such Outside Director’s Service because of death or total and
permanent disability.

 

ARTICLE 8.                    STOCK APPRECIATION RIGHTS.

 

8.1                                 SAR Agreement.  Each grant of an SAR under
the Plan shall be evidenced by an SAR Agreement between the Optionee and the
Company.  Such SAR shall be subject to all applicable terms of the Plan and may
be subject to any other terms that are not inconsistent with the Plan.  The
provisions of the various SAR Agreements entered into under the Plan need not be
identical.  SARs may be granted in consideration of a reduction in the
Optionee’s other compensation.

 

8.2                                 Number of Shares.  Each SAR Agreement shall
specify the number of Common Shares to which the SAR pertains and shall provide
for the adjustment of such number in accordance with Article 11.

 

8.3                                 Exercise Price.  Each SAR Agreement shall
specify the Exercise Price.  An SAR Agreement may specify an Exercise Price that
varies in accordance with a predetermined formula while the SAR is outstanding.

 

8.4                                 Exercisability and Term.  Each SAR Agreement
shall specify the date when all or any installment of the SAR is to become
exercisable.  The SAR Agreement shall also specify the term of the SAR.  The
grant or vesting of an SAR may be made contingent on the achievement of
performance conditions.  An SAR Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s Service.  SARs may be awarded in
combination with Options, and such an Award may provide that the SARs will not
be exercisable unless the related Options are forfeited.  An SAR may be included
in an ISO only at the time of grant but may be included in an NSO at the time of
grant or thereafter.  An SAR granted under the Plan may provide that it will be
exercisable only in the event of a Change in Control.

 

8.5                                 Effect of Change in Control.  The Committee
may determine, at the time of granting an SAR or thereafter, that such SAR shall
become fully exercisable as to all Common Shares subject to such SAR in the
event that the Company is subject to a Change in Control or in the event that
the Optionee is subject to an Involuntary Termination after a Change in
Control.  In addition, acceleration of exercisability may be required under
Section 11.3.

 

8.6                                 Exercise of SARs.  Upon exercise of an SAR,
the Optionee (or any person having the right to exercise the SAR after his or
her death) shall receive from the Company (a) Common Shares, (b) cash or (c) a
combination of Common Shares and cash, as the Committee shall determine, over
the period or periods set forth in the SAR Agreement.  An SAR Agreement may
place limits on the amount that may be paid over any specified period or periods
upon the exercise of an SAR, on an aggregate basis or as to any Participant. 
The amount of cash and/or the Fair Market Value of Common Shares received upon
exercise of SARs shall, in the aggregate, be equal to the amount by which the
Fair Market Value (on the date of surrender) of the Common Shares subject to the
SARs exceeds the Exercise Price.  If, on the date when an SAR expires, the
Exercise Price under such SAR is less than the Fair Market Value on such date
but any portion of such SAR has not been exercised or surrendered, then such SAR
shall automatically be deemed to be exercised as of such date with respect to
such portion.

 

6

--------------------------------------------------------------------------------


 

8.7                                 Nonassignability of SARs.  Except as
determined by the Committee, no SAR shall be assignable or otherwise
transferable by the Participant except by will or by the laws of descent and
distribution.  However, SARs may be transferred and exercised in accordance with
a Domestic Relations Order and may be exercised by a guardian or conservator
appointed to act for the Participant.

 

8.8                                 Substitute SARs.  The Board may cause the
Company to grant Substitute SARs in connection with the acquisition by the
Company or a Parent, Subsidiary or Affiliate of equity securities of any entity
(including by merger, tender offer, or other similar transaction) or of all or a
portion of the assets of any entity.  Any such substitution shall be effective
on the effective date of the acquisition.  Unless and to the extent specified
otherwise by the Board, Substitute SARs shall have the same terms and conditions
as the SARs they replace, except that (subject to the provisions of Article 11)
Substitute SARs shall be exercisable with respect to the Fair Market Value of
Common Shares rather than equity securities of the granting entity and shall be
on terms that, as determined by the Board in its sole and absolute discretion,
properly reflect that substitution.

 

ARTICLE 9.                    RESTRICTED SHARES.

 

9.1                                 Restricted Stock Agreement.  Each grant of
Restricted Shares under the Plan shall be evidenced by a Restricted Stock
Agreement between the recipient and the Company.  Such Restricted Shares shall
be subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan.  The provisions of the various
Restricted Stock Agreements entered into under the Plan need not be identical.

 

9.2                                 Payment for Awards.  Subject to the
following sentence, Restricted Shares may be sold or awarded under the Plan for
such consideration as the Committee may determine, including (without
limitation) cash, cash equivalents, labor done, services actually rendered to
the Company or for its benefit or in its reorganization, debts or securities
cancelled, tangible or intangible property actually received either by the
Company or a wholly-owned subsidiary, and promissory notes (provided the
recipient is an Employee who is not a Director or Officer at the time of
grant).  All cash and cash equivalents shall be dominated in U.S. dollars except
as specified by the Committee for non-U.S. Employees or non-U.S. sub-plans.

 

9.3                                 Vesting Conditions.  Each Award of
Restricted Shares may or may not be subject to vesting.  Vesting shall occur, in
full or in installments, upon satisfaction of the conditions specified in the
Restricted Stock Agreement.  The Committee may include among such conditions the
achievement of Objectively Determinable Performance Conditions.  In no event
shall the number of Restricted Shares which are subject to performance-based
vesting conditions and which are granted to any one Participant in any single
fiscal year of the Company exceed 100,000, subject to adjustment in accordance
with Article 11.  A Restricted Stock Agreement may provide for accelerated
vesting in the event of the Participant’s death, disability or retirement or
other events.  The Committee may determine, at the time of granting Restricted
Shares or thereafter, that all or part of such Restricted Shares shall become
vested in the event that a Change in Control occurs with respect to the Company
or in the event that the Participant is subject to an Involuntary Termination
after a Change in Control.

 

9.4                                 Voting and Dividend Rights.  The holders of
Restricted Shares awarded under the Plan shall have the same voting, dividend
and other rights as the Company’s other shareholders.  A Restricted Stock
Agreement, however, may require that the holders of Restricted Shares invest any
cash dividends received in additional Restricted Shares.  Such additional
Restricted Shares shall be subject to the same conditions and restrictions as
the Award with respect to which the dividends were paid.

 

9.5                                 Nonassignability of Restricted Shares. 
Except as determined by the Committee, no Restricted Shares shall be assignable
or otherwise transferable by the Participant except by will or by the laws of
descent and distribution until such time as the Restricted Shares have vested. 
Notwithstanding anything to the contrary herein, Restricted Shares may be
transferred and exercised in accordance with a Domestic Relations Order.

 

9.6                                 Substitute Restricted Shares.  The Board may
cause the Company to grant Substitute Restricted Shares in connection with the
acquisition by the Company or a Parent, Subsidiary or Affiliate of equity
securities of any entity (including by merger) or all or a portion of the assets
of any entity.  Unless and to the extent specified otherwise by the Board,
Substitute Restricted Shares shall have the same terms and conditions as the
restricted shares they replace, except that (subject to the provisions of
Article 11) Substitute Restricted Shares shall

 

7

--------------------------------------------------------------------------------


 

be Common Shares rather than equity securities of the granting entity and shall
be on terms that, as determined by the Board in its sole and absolute
discretion, properly reflect the substitution.  Any such Substituted Restricted
Shares shall be granted effective on the effective date of the acquisition.

 

ARTICLE 10.             STOCK UNITS.

 

10.1                           Stock Unit Agreement.  Each grant of Stock Units
under the Plan shall be evidenced by a Stock Unit Agreement between the
recipient and the Company.  Such Stock Units shall be subject to all applicable
terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan.  The provisions of the various Stock Unit Agreements
entered into under the Plan need not be identical.  Stock Units may be granted
in consideration of a reduction in the recipient’s other compensation.

 

10.2                           Payment for Awards.  To the extent that an Award
is granted in the form of Stock Units, no cash consideration shall be required
of the Award recipients.

 

10.3                           Vesting Conditions.  Each Award of Stock Units
may or may not be subject to vesting.  Vesting shall occur, in full or in
installments, upon satisfaction of the conditions specified in the Stock Unit
Agreement.  The Committee may include among such conditions the achievement of
Objectively Determinable Performance Conditions.  In no event shall the number
of Stock Units which are subject to performance-based vesting conditions and
which are granted to any one Participant in any single fiscal year of the
Company exceed 100,000, subject to adjustment in accordance with Article 11.  A
Stock Unit Agreement may provide for accelerated vesting in the event of the
Participant’s death, disability or retirement or other events.  The Committee
may determine, at the time of granting Stock Units or thereafter, that all or
part of such Stock Units shall become vested in the event that the Company is
subject to a Change in Control or in the event that the Participant is subject
to an Involuntary Termination after a Change in Control.  In addition,
acceleration of vesting may be required under Section 11.3.

 

10.4                           Voting and Dividend Rights.  The holders of Stock
Units shall have no voting rights.  Prior to settlement or forfeiture, any Stock
Unit awarded under the Plan may, at the Committee’s discretion, carry with it a
right to dividend equivalents.  Such right entitles the holder to be credited
with an amount equal to all cash dividends paid on one Common Share while the
Stock Unit is outstanding.  Dividend equivalents may be converted into
additional Stock Units.  Settlement of dividend equivalents may be made in the
form of cash, in the form of Common Shares, or in a combination of both, as
determined by the Committee.  Prior to distribution, any dividend equivalents
that are not paid shall be subject to the same conditions and restrictions as
the Stock Units to which they attach.

 

10.5                           Form and Time of Settlement of Stock Units. 
Settlement of vested Stock Units may be made in the form of (a) cash, (b) Common
Shares or (c) any combination of both, as determined by the Committee, over the
period or periods established by the Committee.  A Stock Unit Award may place
limits on the amount that may be paid over any specified period or periods, on
an aggregate basis or as to any Participant.  The actual number of Stock Units
eligible for settlement may be larger or smaller than the number included in the
original Award, based on performance criteria.  Methods of converting Stock
Units into cash may include (without limitation) a method based on the average
Fair Market Value of Common Shares over a series of trading days.  Distribution
on settlement may occur or commence when all vesting conditions applicable to
the Stock Units have been satisfied or have lapsed, or it may be deferred to any
later date.  The amount of a deferred distribution may be increased by an
interest factor or by dividend equivalents.  Until an Award of Stock Units is
settled, the number of such Stock Units shall be subject to adjustment pursuant
to Article 11.

 

10.6                           Death of Recipient.  Any Stock Units Award that
becomes payable after the recipient’s death shall be distributed to the
recipient’s beneficiary or beneficiaries.  Each recipient of a Stock Units Award
under the Plan shall designate one or more beneficiaries for this purpose by
filing the prescribed form with the Company.  A beneficiary designation may be
changed by filing the prescribed form with the Company at any time before the
Award recipient’s death.  If no beneficiary was designated or if no designated
beneficiary survives the Award recipient, then any Stock Units Award that
becomes payable after the recipient’s death shall be distributed to the
recipient’s estate.

 

8

--------------------------------------------------------------------------------


 

10.7                           Creditors’ Rights.  A holder of Stock Units shall
have no rights other than those of a general creditor of the Company.  Stock
Units represent an unfunded and unsecured obligation of the Company, subject to
the terms and conditions of the applicable Stock Unit Agreement.

 

10.8                           Nonassignability of Stock Units.  Except as
determined by the Committee, no Stock Unit Award shall be assignable or
otherwise transferable by the Participant except by will or by the laws of
descent and distribution.  Notwithstanding anything to the contrary herein,
Stock Unit Awards may be transferred and exercised in accordance with a Domestic
Relations Order.

 

10.9                           Substitute Stock Unit.  The Board may cause the
Company to grant Substitute Stock Units in connection with the acquisition by
the Company or a Parent, Subsidiary or Affiliate of equity securities of any
entity (including by merger) or all or a portion of the assets of any entity. 
Unless and to the extent specified otherwise by the Board, Substitute Stock
Units shall have the same terms and conditions as the stock units they replace,
except that (subject to the provisions of Article 11) Substitute Stock Units
shall be settled with respect to the Fair Market Value of the Common Shares
rather than equity securities of the granting entity and shall be on terms that,
as determined by the Board in its sole and absolute discretion, properly reflect
the substitution.

 

ARTICLE 11.             PROTECTION AGAINST DILUTION.

 

11.1                           Adjustments.  In the event of a subdivision of
the outstanding Common Shares, a declaration of a dividend payable in Common
Shares or a combination or consolidation of the outstanding Common Shares (by
reclassification or otherwise) into a lesser number of Common Shares,
corresponding adjustments shall automatically be made in each of the following:

 

(a)                                  The number of Options, SARs, Restricted
Shares and Stock Units available for future Awards under Article 3;

 

(b)                                 The number of Common Shares covered by
automatic grants pursuant to Sections 7.1, 7.2 and 7.3;

 

(c)                                  The limitations set forth in Sections
4.3(a), 9.3 and 10.3;

 

(d)                                 The number of Common Shares covered by each
outstanding Option and SAR;

 

(e)                                  The Exercise Price under each outstanding
Option and SAR; or

 

(f)                                    The number of Stock Units included in any
prior Award that has not yet been                   settled.

 

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing.  Except as provided in this Article
11, a Participant shall have no rights by reason of any issuance by the Company
of stock of any class or securities convertible into stock of any class, any
subdivision or consolidation of shares of stock of any class, the payment of any
stock dividend or any other increase or decrease in the number of shares of
stock of any class.

 

11.2                           Dissolution or Liquidation.  To the extent not
previously exercised or settled, Options, SARs and Stock Units shall terminate
immediately prior to the dissolution or liquidation of the Company.

 

11.3                           Reorganizations.  In the event that the Company
is a party to a merger or other reorganization, outstanding Awards shall be
subject to the agreement of merger or reorganization.  Such agreement shall
provide for (a) the continuation of the outstanding Awards by the Company, if
the Company is a surviving corporation, (b) the assumption of the outstanding
Awards by the surviving corporation or its parent or subsidiary, (c) the
substitution by the surviving corporation or its parent or subsidiary of its own
awards for the outstanding

 

9

--------------------------------------------------------------------------------


 

Awards, (d) full exercisability or vesting and accelerated expiration of the
outstanding Awards or (e) settlement of the full value of the outstanding Awards
in cash or cash equivalents followed by cancellation of such Awards.  In the
event of a Divestiture, the Board may, but need not, direct that one or more of
the foregoing actions be taken with respect to Awards held by, for example,
Employees, Outside Directors or Consultants for whom the transaction or event
resulted in a termination of Service.  The Board need not adopt the same rules
for each Award or Participant.

 

ARTICLE 12.             DEFERRAL OF AWARDS.

 

The Committee (in its sole discretion) may permit or require a Participant to:

 

(a)                                  Have cash that otherwise would be paid to
such Participant as a result of the exercise of an SAR or the settlement of
Stock Units credited to a deferred compensation account established for such
Participant by the Committee as an entry on the Company’s books;

 

(b)                                 Have Common Shares that otherwise would be
delivered to such Participant as a result of the exercise of an Option or SAR
converted into an equal number of Stock Units; or

 

(c)                                  Have Common Shares that otherwise would be
delivered to such Participant as a result of the exercise of an Option or SAR or
the settlement of Stock Units converted into amounts credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books.  Such amounts shall be determined by reference to
the Fair Market Value of such Common Shares as of the date when they otherwise
would have been delivered to such Participant.

 

A deferred compensation account established under this Article 12 may be
credited with interest or other forms of investment return, as determined by the
Committee.  A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Company.  Such an account
shall represent an unfunded and unsecured obligation of the Company and shall be
subject to the terms and conditions of the applicable agreement between such
Participant and the Company.  If the deferral or conversion of Awards is
permitted or required, the Committee (in its sole discretion) may establish
rules, procedures and forms pertaining to such Awards, including (without
limitation) the settlement of deferred compensation accounts established under
this Article 12.

 

ARTICLE 13.             AWARDS UNDER OTHER PLANS.

 

The Company may grant awards under other plans or programs.  Such awards may be
settled in the form of Common Shares issued under the Plan.  Such Common Shares
shall be treated for all purposes under the Plan like Common Shares issued in
settlement of Stock Units and shall, when issued, reduce the number of Common
Shares available under Article 3.  Notwithstanding the foregoing, Common Shares
issued pursuant to this Article 13 shall be counted against the Plan reserve as
one (1) Common Share to the extent such shares are issued in respect of awards
under other plans or programs that have substantially similar terms and
conditions to Options or SARs granted under the Plan, including, with respect to
stock options or equivalent securities, an exercise price at least equal to the
fair market value of the securities for which the stock option or equivalent
security is exercisable, measured at the date of grant.

 

ARTICLE 14.             PAYMENT OF DIRECTORS’ FEES IN SECURITIES.

 

14.1                           Effective Date.  No provision of this Article 14
shall be effective unless and until the Board has determined to implement such
provision.

 

14.2                           Elections to Receive NSOs, Restricted Shares or
Stock Units.  An Outside Director may elect to receive his or her annual
retainer payments and/or meeting fees from the Company in the form of cash,
NSOs, Restricted Shares or Stock Units, or a combination thereof, as determined
by the Board.  Such NSOs, Restricted Shares and Stock Units shall be issued
under the Plan.  An election under this Article 14 shall be filed with the
Company on the prescribed form.

 

10

--------------------------------------------------------------------------------


 

14.3                           Number and Terms of NSOs, Restricted Shares or
Stock Units.  The number of NSOs, Restricted Shares or Stock Units to be granted
to Outside Directors in lieu of annual retainers and meeting fees that would
otherwise be paid in cash shall be calculated in a manner determined by the
Board.  The Board shall also determine the terms of such NSOs, Restricted Shares
or Stock Units.

 

ARTICLE 15.             LIMITATION ON RIGHTS.

 

15.1                           Retention Rights.  Neither the Plan nor any Award
granted under the Plan shall be deemed to give any individual a right to remain
an Employee, Outside Director or Consultant.  The Company and its Parents,
Subsidiaries and Affiliates reserve the right to terminate the Service of any
Employee, Outside Director or Consultant at any time, with or without cause,
subject to applicable laws, the Company’s articles of incorporation and by-laws
and a written employment agreement (if any).

 

15.2                           Shareholders’ Rights.  A Participant shall have
no dividend rights, voting rights or other rights as a shareholder with respect
to any Common Shares covered by his or her Award prior to the time when a stock
certificate for such Common Shares is issued or, if applicable, the time when he
or she becomes entitled to receive such Common Shares by filing any required
notice of exercise and paying any required Exercise Price.  No adjustment shall
be made for cash dividends or other rights for which the record date is prior to
such time, except as expressly provided in the Plan.

 

15.3                           Regulatory Requirements.  Any other provision of
the Plan notwithstanding, the obligation of the Company to issue Common Shares
under the Plan shall be subject to all Applicable Law.  The Company reserves the
right to restrict, in whole or in part, the delivery of Common Shares pursuant
to any Award prior to the satisfaction of all Applicable Law relating to the
issuance of such Common Shares, to their registration, qualification or listing
or to an exemption from registration, qualification or listing.

 

ARTICLE 16.             WITHHOLDING TAXES.

 

16.1                           General.  To the extent required by Applicable
Law, a Participant or his or her successor shall make arrangements satisfactory
to the Company for the satisfaction of any withholding tax obligations that
arise in connection with the Plan.  The Company shall not be required to issue
any Common Shares or make any cash payment under the Plan until such obligations
are satisfied.

 

16.2                           Share Withholding.  To the extent that applicable
law subjects a Participant to tax withholding obligations, the Committee may
permit such Participant to satisfy all or part of such obligations by having the
Company withhold all or a portion of any Common Shares that otherwise would be
issued to him or her or by surrendering all or a portion of any Common Shares
that he or she previously acquired.  Such Common Shares shall be valued at their
Fair Market Value on the date when they are withheld or surrendered.

 

ARTICLE 17.             FUTURE OF THE PLAN.

 

17.1                           Term of the Plan.  The Plan, as set forth herein,
shall become effective on the Effective Date.  The Plan shall remain in effect
until it is terminated under Section 17.2, except that no ISOs shall be granted
on or after the 10th anniversary of the later of (a) the date when the Board
adopted the Plan or (b) the date when the Board adopted the most recent increase
in the number of Common Shares available under Article 3 that was approved by
the Company’s shareholders.

 

17.2                           Amendment or Termination.  The Board may, at any
time and for any reason, amend or terminate the Plan.  An amendment of the Plan
shall be subject to the approval of the Company’s shareholders only to the
extent required by Applicable Law.  No Awards shall be granted under the Plan
after the termination thereof.  The termination of the Plan, or any amendment
thereof, shall not impair the rights of any Participant under any Award
previously granted under the Plan unless the Participant consents to such
amendment.  The Board or the Committee may amend the terms of any existing
Award, prospectively or retroactively, but no such amendment shall impair the
rights of any Participant unless the Participant consents to such amendment. 
The Board or the Committee may not amend the terms of any Option to reduce the
Exercise Price (except pursuant to Article 11), or

 

11

--------------------------------------------------------------------------------


 

cancel any Option and grant a new Opinion with a lower Exercise Price such that
the effect would be the same as reducing the Exercise Price, without the
approval of the Company’s shareholders.  Notwithstanding anything herein to the
contrary, no consent of a Participant shall be required if the Board determines,
in its sole and absolute discretion, that the amendment, suspension,
termination, or modification:  (a) is required or advisable in order for the
Company, the Plan or the Award to satisfy Applicable Law, to meet the
requirements of any accounting standard or to avoid any adverse accounting
treatment, or (b) in connection with any transaction or event described in
Article 11, is in the best interests of the Company or its shareholders.  The
Board may, but need not, take the tax or accounting consequences to affected
Participants into consideration in acting under the preceding sentence.  Those
decisions shall be final, binding and conclusive.  Termination of the Plan shall
not affect the Committee’s ability to exercise the powers granted to it under
the Plan with respect to Awards granted before the termination notwithstanding
that Awards become exercisable or are to be settled after the termination.

 

ARTICLE 18.             LIMITATION ON PAYMENTS.

 

18.1                           Scope of Limitation.  This Article 18 shall apply
to an Award only if:

 

(a)                                  The after-tax value of such Award to the
Participant, taking into account the effect of all federal, state and local
income taxes, employment taxes and excise taxes applicable to the Participant
(including the excise tax under section 4999 of the Code), will be greater after
the application of this Article 18 than it was before the application of this
Article 18; or

 

(b)                                 The Committee, at the time of making an
Award under the Plan or at any time thereafter, specifies in writing that such
Award shall be subject to this Article 18 (regardless of the after-tax value of
such Award to the Participant).

 

If this Article 18 applies to an Award, it shall supersede any contrary
provision of the Plan or of any Award granted under the Plan.

 

18.2                           Basic Rule.  In the event that any payment or
transfer by the Company under the Plan to or for the benefit of a Participant (a
“Payment”) would be nondeductible by the Company for federal income tax purposes
because of the provisions concerning “excess parachute payments” in section 280G
of the Code, then the aggregate present value of all Payments shall be reduced
(but not below zero) to the Reduced Amount.  For purposes of this Article 18,
the “Reduced Amount” shall be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of section 280G of the Code.

 

18.3                           Reduction of Payments.  If any Payment would be
nondeductible by the Company because of section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount, and the Participant
may then elect, in his or her sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Company in writing of his or her election within 10 days of receipt
of notice.  If no such election is made by the Participant within such 10-day
period, then the Company may elect which and how much of the Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election.  For purposes of this Article 18, present
value shall be determined in accordance with section 280G(d)(4) of the Code. 
All determinations made by the Company under this Article 18 shall be made
within 60 days of the date when a Payment becomes payable or transferable.  As
promptly as practicable following such determination and the elections
hereunder, the Company shall pay or transfer to or for the benefit of the
Participant such amounts as are then due to him or her under the Plan and shall
promptly pay or transfer to or for the benefit of the Participant in the future
such amounts as become due to him or her under the Plan.

 

18.4                           Overpayments and Underpayments.  As a result of
uncertainty in the application of section 280G of the Code at the time of an
initial determination by the Company hereunder, it is possible that Payments
will have been made by the Company which should not have been made (an
“Overpayment”) or that additional Payments which will not have been made by the
Company could have been made (an “Underpayment”),

 

12

--------------------------------------------------------------------------------


 

consistent in each case with the calculation of the Reduced Amount hereunder. 
In the event that the Company, based upon the assertion of a deficiency by the
Internal Revenue Service against the Company or the Participant that the Company
believes in good faith has a high probability of success, determine that an
Overpayment has been made, the Participant shall repay the amount of the
Overpayment to the Company, together with interest at the applicable federal
rate provided in section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by the Participant to the Company if and to the extent
that such payment would not reduce the amount that is subject to taxation under
section 4999 of the Code and further provided that no amount shall be payable by
an Officer or Director if such obligation would be a violation of Applicable
Law.  In the event that an Underpayment has occurred, such Underpayment shall
promptly be paid or transferred by the Company to or for the benefit of the
Participant, together with interest at the applicable federal rate provided in
section 7872(f)(2) of the Code.

 

18.5                           Related Corporations.  For purposes of this
Article 18, the term “Company” shall include affiliated corporations in
accordance with section 280G(d)(5) of the Code.

 

ARTICLE 19.             DEFINITIONS.

 

19.1                           “Affiliate” means any entity other than a
Subsidiary, if the Company and/or one or more Subsidiaries own not less than 50%
of such entity.

 

19.2                           “Applicable Law” means any and all laws of
whatever jurisdiction, within or without the United States, and the rules of any
stock exchange or quotation system on which Common Shares are listed or quoted,
applicable to the taking or refraining from taking of any action under the Plan,
including the administration of the Plan and the issuance or transfer of Awards.

 

19.3                           “Award” means any award of an Option, an SAR, a
Restricted Share or a Stock Unit under the Plan.

 

19.4                           “Board” means the Company’s Board of Directors,
as constituted from time to time.

 

19.5                           “Cause” means (a) acts or omissions constituting
gross negligence, recklessness or willful misconduct with respect to the
Participant’s obligations or otherwise relating to the business of the Company;
(b) the Participant’s material breach of a written agreement between the
Participant and the Company (or a Parent, Subsidiary or Affiliate); (c)
conviction or entry of a plea of nolo contendere for fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude; (d) dishonesty or
involvement in any conduct that adversely affects the Company’s name or public
image or is otherwise detrimental to the Company’s business interests; (e)
willful neglect of duties; or (f) unauthorized use or disclosure of the
confidential information or trade secrets of the Company, which use or
disclosure causes material harm to the Company.  The foregoing, however, shall
not be deemed an exclusive list of all acts or omissions that the Company (or
the Parent, Subsidiary or Affiliate employing the Participant) may consider as
grounds for the discharge of the Participant without Cause.  The Committee shall
be entitled to determine “Cause” based on the Committee’s good faith belief.

 

19.6                           “Change in Control” means:

 

(a)                                  The consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, if persons who were not shareholders of the Company immediately
prior to such merger, consolidation or other reorganization own immediately
after such merger, consolidation or other reorganization 50% or more of the
voting power of the outstanding securities of each of (i) the continuing or
surviving entity and (ii) any direct or indirect parent corporation of such
continuing or surviving entity;

 

(b)                                 The sale, transfer or other disposition of
all or substantially all of the Company’s assets;

 

13

--------------------------------------------------------------------------------


 

(c)                                  A change in the composition of the Board
over a period of thirty-six (36) months or less such that a majority of the
Board members (rounded up to the next whole number) ceases, by reason of one or
more contested elections for Board membership, to be comprised of individuals
who are Continuing Directors;

 

(d)                                 Any transaction as a result of which the
direct or indirect acquisition by any person or related group of persons (other
than an acquisition from or by the Company or by a Company-sponsored employee
benefit plan or by a person that directly or indirectly controls, is controlled
by, or is under common control with, the Company) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s shareholders which a majority of the Continuing
Directors who are not affiliated with the offeror do not recommend such
shareholders accept; or

 

(e)                                  A Divestiture; provided that a Divestiture
shall be a Change in Control only to the extent that the Board determines that
such Divestiture constitutes a Change in Control, and then only for those
Participants for whom the Board has expressly resolved that such Divestiture
constitutes a Change in Control for such Participants.  In making such
determination, the Board need not adopt the same rules for each Award or
Participant.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.  The Committee
shall determine whether an event shall be treated as a Change of Control.

 

19.7                           “Code” means the Internal Revenue Code of 1986,
as amended.

 

19.8                           “Committee” means a committee of the Board, as
described in Article 2.

 

19.9                           “Common Share” means one share of the common
stock of the Company.

 

19.10                     “Company” means Overland Storage, Inc., a California
corporation.

 

19.11                     “Consultant” means a consultant or adviser who
provides bona fide services to the Company, a Parent, a Subsidiary or an
Affiliate as an independent contractor.

 

19.12                     “Continuing Directors” means members of the Board who
either (i) have been Board members continuously for a period of at least
thirty-six (36) months or (ii) have been Board members for less than thirty-six
(36) months and were elected or nominated for election as Board members by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board.

 

19.13                     “Divestiture” means a transaction or event where the
Company or a Parent, Subsidiary or Affiliate sells or otherwise transfers its
equity securities to a person or entity other than the Company or a Parent,
Subsidiary or Affiliate, or leases, exchanges or transfers all or any portion of
its assets to such a person or entity, where the Board specifies that such
transaction or event constitutes a “Divestiture.”

 

19.14                     “Domestic Relations Order” means a “domestic relations
order” as defined in, and otherwise meeting the requirements of, section 414(p)
of the Code, except that reference to a “plan” in that definition shall be to
the Plan.

 

19.15                     “Director” means a member of the Board of Directors of
the Company.

 

19.16                     “Effective Date” means the earliest date on which the
Plan has been adopted by the Board and approved by the Company’s shareholders.

 

14

--------------------------------------------------------------------------------


 

19.17                     “Employee” means a common law employee of the Company,
a Parent, a Subsidiary or an Affiliate.  Notwithstanding the foregoing,
individuals who are classified by the Company or a Parent, Subsidiary or
Affiliate as (i) leased from or otherwise employed by a third party, (ii)
independent contractors, or (iii) intermittent or temporary workers, shall not
be deemed Employees.  The Company’s or a Parent’s, Subsidiary’s or Affiliate’s
classification of an individual as an “Employee” (or as not an “Employee”) for
purposes of the Plan shall not be altered retroactively even if that
classification is changed retroactively for another purpose as a result of an
audit, litigation or otherwise.  A Participant shall not cease to be an Employee
due to transfers between locations of the Company, or among the Company and a
Parent, Subsidiary or Affiliate, or to any successor to the Company or a Parent,
Subsidiary or Affiliate that assumes an Optionee’s Options under Section 11.3. 
Neither service as a Director nor receipt of a director’s fee shall be
sufficient to make a Director an “Employee.”

 

19.18                     “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

19.19                     “Exercise Price,” in the case of an Option, means the
amount for which one Common Share may be purchased upon exercise of such Option,
as specified in the applicable Stock Option Agreement.  “Exercise Price,” in the
case of an SAR, means an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one Common Share in
determining the amount payable upon exercise of such SAR.

 

19.20                     “Fair Market Value” means the market price of Common
Shares, determined by the Committee in good faith on such basis as it deems
appropriate.  Whenever possible, the determination of Fair Market Value by the
Committee shall be based on the prices reported in The Wall Street Journal. 
Such determination shall be conclusive and binding on all persons.

 

19.21                     “Involuntary Termination” means the termination of the
Participant’s Service by reason of:

 

(a)                                  The involuntary discharge of the
Participant by the Company (or the Parent, Subsidiary or Affiliate employing him
or her) for reasons other than Cause; or

 

(b)                                 The voluntary resignation of the Participant
following (i) a material adverse change in his or her title, stature, authority
or responsibilities with the Company (or the Parent, Subsidiary or Affiliate
employing him or her), (ii) a material reduction in his or her base salary or
(iii) receipt of notice that his or her principal workplace will be relocated by
more than 90 miles.

 

19.22                     “ISO” means an incentive stock option described in
section 422(b) of the Code.

 

19.23                     “NSO” means a stock option not described in sections
422 or 423 of the Code.

 

19.24                     “Objectively Determinable Performance Condition” shall
mean a performance condition (i) that is established (A) at the time an Award is
granted or (B) no later than the earlier of (1) 90 days after the beginning of
the period of Service to which it relates, or (2) before the elapse of 25% of
the period of Service to which it relates, (ii) that is uncertain of achievement
at the time it is established, and (iii) the achievement of which is
determinable by a third party with knowledge of the relevant facts.  Examples of
measures that may be used in Objectively Determinable Performance Conditions
include net order dollars, net profit dollars, net profit growth, net revenue
dollars, revenue growth, individual performance, earnings per share, return on
assets, return on equity, and other financial objectives, objective customer
satisfaction indicators and efficiency measures, each with respect to the
Company and/or a Parent, Subsidiary or Affiliate, and/or an individual business
unit.

 

19.25                     “Officer” means an officer of the Company as defined
in Rule 16D-1 adopted under the Exchange Act.

 

19.26                     “Option” means an ISO or NSO granted under the Plan
and entitling the holder to purchase Common Shares.

 

15

--------------------------------------------------------------------------------


 

19.27                     “Optionee” means an individual or estate who holds an
Option or SAR.

 

19.28                     “Outside Director” means a member of the Board who is
not an Employee.

 

19.29                     “Parent” means any corporation (other than the
Company) in an unbroken chain of corporations ending with the Company, if each
of the corporations other than the Company owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.  A corporation that attains the status of a Parent
on a date after the adoption of the Plan shall be considered a Parent commencing
as of such date.

 

19.30                     “Participant” means (i) a person to whom an Award has
been granted, including a holder of a Substitute Award; or (ii) a person to whom
an Award has been transferred in accordance with the applicable requirements of
Sections 5.6, 8.7, 9.5, or 10.8

 

19.31                     “Plan” means this Overland Storage, Inc. 2003 Equity
Incentive Plan, as amended from time to time.

 

19.32                     “Prior Plans” means the Company’s 1995 Stock Option
Plan, 1997 Executive Stock Option Plan, 2000 Stock Option Plan, and 2001
Supplemental Stock Option Plan, each as in effect on the Effective Date.

 

19.33                     “Restricted Share” means a Common Share awarded
pursuant to Article 9 of the Plan.

 

19.34                     “Restricted Stock Agreement” means the agreement
between the Company and the recipient of a Restricted Share that contains the
terms, conditions and restrictions pertaining to such Restricted Share.

 

19.35                     “SAR” means a stock appreciation right granted under
the Plan.

 

19.36                     “SAR Agreement” means the agreement between the
Company and an Optionee that contains the terms, conditions and restrictions
pertaining to his or her SAR.

 

19.37                     “Service” means service as an Employee, Outside
Director or Consultant.  Unless otherwise determined by the Committee or
otherwise provided in the Plan or Award agreement, Service shall continue
notwithstanding a change in status from an Employee, Consultant or Outside
Director to another such status.  An event that causes a Parent, Subsidiary or
Affiliate to cease having status as a Parent, Subsidiary or Affiliate shall be
deemed to discontinue the Service of that entity’s Employees, Outside Directors
and Consultants unless such persons retain the status of Employee, Outside
Director or Consultant of the Company or a remaining Parent, Subsidiary or
Affiliate.

 

19.38                     “Stock Option Agreement” means the agreement between
the Company and an Optionee that contains the terms, conditions and restrictions
pertaining to his or her Option.

 

19.39                     “Stock Unit” means a bookkeeping entry representing
the equivalent of one Common Share, as awarded under the Plan.

 

19.40                     “Stock Unit Agreement” means the agreement between the
Company and the recipient of a Stock Unit that contains the terms, conditions
and restrictions pertaining to such Stock Unit.

 

19.41                     “Subsidiary” means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company, if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.  A corporation
that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.

 

16

--------------------------------------------------------------------------------


 

19.42                     “Substitute Award” means a Substitute Option,
Substitute SAR, Substitute Restricted Share or Substitute Stock Unit granted in
accordance with the terms of the Plan.

 

19.43                     “Substitute Option” means an Option granted in
substitution for, or upon the conversion of, an option granted by another entity
to purchase equity securities in the granting entity.

 

19.44                     “Substitute SAR” means a SAR granted in substitution
for, or upon the conversion of, a stock appreciation right granted by another
entity with respect to equity securities in the granting entity.

 

19.45                     “Substitute Restricted Share” means a Restricted Share
granted in substitution for a restricted share granted by another entity with
respect to equity securities in the granting entity.

 

19.46                     “Substitute Stock Unit” means a Stock Unit granted in
substitution for, or upon the conversion of, a stock unit granted by another
entity with respect to equity securities in the granting entity.

 

19.47                     “Ten Percent Shareholder” means any person who,
directly or by attribution under Section 424(d) of the Code, owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of any Parent or Subsidiary on the date of
Option grant.

 

ARTICLE 20.             EXECUTION.

 

To record the adoption of the Plan by the Board, approval by the Company’s
shareholders of Plan effective on November 17, 2003, approval of amendments
adopted by the Board on September 29, 2004 and approval by the Company’s
shareholders of such amendments on November 15, 2004, the Company has caused its
duly authorized officer to execute this document in the name of the Company.

 

 

OVERLAND STORAGE, INC.

 

 

 

By:

 

 

Title:

 

 

17

--------------------------------------------------------------------------------


 

Overland Storage, Inc.

 

2003 Equity Incentive Plan

 

PLAN HISTORY

 

Date

 

Action

September 6, 2003

 

Adopted by Board of Directors, subject to shareholder approval.

 

 

 

November 17, 2003

 

Approved by Shareholders. Effective Date of Plan.

 

 

 

September 29, 2004

 

Amendments approved by Board of Directors, subject to shareholder approval: (i)
increase in Common Shares reserved for issuance over the term of the Plan by
1,000,000 shares; (ii) addition of a requirement that any Common Shares to which
Restricted Shares or Stock Units pertain shall be counted against the reserve as
two (2) Common Shares for every one (1) Common Share subject to such Awards; and
(iii) deletion of the limitation formerly set forth in Section 3.3 limiting the
number of Restricted Shares and Stock Units.

 

 

 

November 15, 2004

 

Amendments approved by shareholders. Effective date of amendments.

 

18

--------------------------------------------------------------------------------

 